Citation Nr: 1710848	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine (low back disability). 

2.  Entitlement to a compensable evaluation for a left knee strain.

3.  Entitlement to a compensable evaluation for radiculopathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in June 2013 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an higher evaluation for his service-connected degenerative disc disease of the lumbar spine and left knee strain.  38 C.F.R. § 4.59 (2017) requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  Pursuant to the prior Board remand, the Veteran was afforded VA examinations with regard to the severity of his back and knee disabilities in February 2014.  Review of the VA back examination does not reveal results of testing of the range of motion in both active and passive motion.  Review of the VA knee examination does not reveal results of testing of the range of motion in active and passive motion, in weight-bearing and nonweight-bearing and, the range of the opposite undamaged joint.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.

Under 38 C.F.R. § 19.31(c), the RO will issue a supplemental statement of the case (SSOC) if it develops evidence pursuant to the Board remand.  An SSOC was not prepared in this case.  The SSOC prepared after the development directed in this remand must reflect consideration of all evidence added to the record since the December 2009 statement of the case.  

The Veteran receives treatment from VA.  The most recent VA treatment records associated with the claims file are dated in December 2013.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran dated since January 2014.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file VA treatment records regarding the Veteran dated since December 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the current severity of his degenerative disc disease of the lumbar spine, left knee strain, and bilateral lower extremity radiculopathies.  The examiner is requested to delineate all symptomology associated with, and the current severity of the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose if possible. 

The examiner(s) should specifically test the Veteran's lumbar spine and left knee ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner should also specifically test the range of motion of the Veteran's right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

3.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case that considers all evidence added to the record since the December 2009 statement of the case.  The Veteran and his representative must be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


